DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on November 11, 2021.
Claims 1, 4-6, 17 and 19 have been amended.
Claims 1-20 have been examined and are pending.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants have argued the cited art fails to disclose or suggest certain amended features recited by the independent claims (Remarks, page 8). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8495183 B2 - hereinafter "Tukol", in view of US 20180173868 A1 - hereinafter "Bowman", and in view of US 20070239801 A1 - hereinafter "Lee".

With respect to claim 1, Tukol teaches,
A computer-implemented method for automated computer configuration for an organization, the method comprising: providing a configuration tool on a computer; - "According to various aspects of the subject technology, the configuration manager provided may provide two applications with user interfaces: 1) a stand-alone application (e.g., the configuration application module 404 and/or 504) and 2) a control panel applet (configuration tool) (e.g., the user interface application module 1500 comprising the configuration capture module 402, the retrieval module 308, the reset check module 410, the configuration comparison module 412, the apply settings module 414, and/or the configuration history folder 416.)" (col. 33:1-9). "A client device 102 may comprise some or all of the following: a configuration generation module 430, a validation file 406, a retrieval module 408, a reset check module 410, a configuration comparison module 412, an apply settings module 414, a configuration history folder 416, a default configuration file 418, an application module 422, a driver module 424, an operating system module 426, and hardware components 428." (col. 13:66-14:6)
accessing, by the configuration tool, a configuration file that includes configuration settings, wherein the configuration file is a plain text file, - "The apparatus may include a retrieval module of the local client that facilitates locating a remote repository server containing a configuration file and that facilitates obtaining the configuration file from the remote repository server." (Abstract). "In some aspects, an XML configuration file may comprise some or all of the following types of settings: 1) remote desktop connections settings, 2) device settings, 3) operating system (OS) settings, and 4) common settings." (col. 10:51-55)
selecting, by the configuration tool, particular settings for the computer from the configuration settings based at least in part on the configuration file and identification information of the computer; and - "As an example of an implementation of method S1200, the apply settings module 414 may load a configuration file and parse the configuration file for a particular group of settings related to drivers or applications to be installed on the client device 102. The apply settings module 414 may be configured to determine if the configuration file specifies a new version of a driver or an application to be installed. The configuration comparison module 412 may be configured to compare the new version of the driver or the application to a previous version (identification information) of the driver or the application, respectively." (col. 19:26-31)
automatically configuring, by the configuration tool, the computer with particular software that is identified based on the particular settings. - "For example, the apply settings module 414 and/or the configuration comparison module 412 may be used to implement method S1200 to install drivers and/or applications based on the various settings as specified in the configuration file." (col. 19:12-15). "According to various aspects of the subject technology, after boot up of a client device 102 is initiated, a change may be automatically applied to an embedded image of the client device 102 without intervention by a user of the client device 102, thereby making the change appear to the user to be persistent across a reboot of the client device 102." (col. 9:43-48)
Tukol does not explicitly teach the plain text file specifying computer configurations according to an information technology (IT) policy of the organization.

"The user device control system 130 exchanges enterprise defined device configurations with an IT policies storage 132. The IT policies storage 132 in an example stores enterprise Information Technology policy definitions that specify configurations for various user devices. The IT policies storage 132 in an example stores the device configurations that are to be imposed on user devices associated with an enterprise, as are able to be imposed via a Mobile Device Management system." [0036]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol with Bowman's teachings because doing so would provide Tukol's system with the ability to facilitate the control of functions within devices, as suggested by Bowman [0013].
Tukol does not explicitly teach the plain text file specifying computer configurations in a human-readable form written as natural language sentences.
However, in analogous art for software deployment, Lee teaches:
"Each piece of the update file information may contain software type information 530, manufacturer name information 540, model name information 550, software version information 560, and an update message 570. The software type information 530 indicates which CPU can execute software of a corresponding update file." [0077]; Fig. 5
"The update message 570 may contain information that provides users with detailed information about the software update." [0078]; Fig. 5
"The following content may be included into the update message 570, as shown in FIG. 8." [0079]; Fig. 8
The update message 570 shown in FIG. 8 may contain a sentence, for example, "This title requires software update released Jun. 3, 2006" regarding the release date of an update file." [0080]; Fig. 8
"2) Problems that may occur unless updating is performed: The update message 570 shown in FIG. 8 may contain a sentence, for example, "Black dots may appear during playback unless a software update is performed" regarding a problem that may occur if the update is not performed." [0081]; Fig. 8
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol and Bowman with Lee's teachings because doing so would provide Tukol/Bowman's system with the ability to facilitate the reception and installation of software updates, as suggested by Lee [0101].

With respect to claim 2, Tukol teaches,
wherein accessing the configuration file comprises receiving the configuration file from a deployment management server. - "The apparatus may include a retrieval module of the local client that facilitates locating a remote repository server containing a configuration file and that facilitates obtaining the configuration file from the remote repository server." (Abstract).

With respect to claim 5, Lee teaches,
wherein the natural language sentences are plain English. - "The following content may be included into the update message 570, as shown in FIG. 8." [0079]; Fig. 8. "1) The release date of an update file: The update message 570 shown in FIG. 8 may contain a sentence, for example, "This title requires software update released Jun. 3, 2006" regarding the release date of an update file." [0080]; Fig. 8. "2) Problems that may occur unless updating is performed: The update message 570 shown in FIG. 8 may contain a sentence, for example, "Black dots may appear during playback unless a software update is performed" regarding a problem that may occur if the update is not performed." [0081]; Fig. 8

With respect to claim 10, Tukol teaches,
wherein the identification information of the computer comprises one or more of: ...version information of prior installed software. - "As an example of an implementation of method S1200, the apply settings module 414 may load a configuration file and parse the configuration file for a particular group of settings related to drivers or applications to be installed on the client device 102. The apply settings module 414 may be configured to determine if the configuration file specifies a new version of a driver or an application to be installed. The configuration comparison module 412 may be configured to compare the new version of the driver or the application to a previous version (identification information) of the driver or the application, respectively." (col. 19:26-31)

With respect to claim 15, Tukol teaches,
wherein automatically configuring the computer comprises removing the particular software from the computer or modifying the particular software on the computer based on the particular settings. - "As an example of an implementation of method S1200, the apply settings module 414 may load a configuration file and parse the configuration file for a particular group of settings related to drivers or applications to be installed on the client device 102. The apply settings module 414 may be configured to determine if the configuration file specifies a new version of a driver or an application to be installed. The configuration comparison module 412 may be configured to compare the new version of the driver or the application to a previous version of the driver or the application, respectively." (col. 19:26-31) "For example, the apply settings module 414 and/or the configuration comparison module 412 may be used to implement method S1200 to install drivers and/or applications based on the various settings as specified in the configuration file." (col. 19:12-15).

With respect to claim 17, Tukol teaches,
A non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor cause the processor to perform operations comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 19, Tukol teaches,
A system comprising: a hardware processor; and a memory coupled to the hardware processor with instructions stored thereon that, when executed by a processor cause the processor to perform operations comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tukol, Bowman and Lee, and in view of US 20130085882 A1 - hereinafter "Gounares".

With respect to claims 3 and 18, Tukol does not explicitly teach,
wherein providing the configuration tool comprises executing the configuration tool locally on the computer, wherein the configuration tool is provided as an application package and wherein initiation of execution of the configuration tool on the computer is performed using a remote software deployment tool.
However, in analogous art for software deployment, Gounares teaches:
"The optimization server 102 may have a data intake system 142 that may communicate with the monitoring agent 112 to receive the monitored parameters 106. An optimization analysis 144 may analyze the monitored parameters 106 to determine an optimized configuration component 146, which may be transmitted to the client devices 104." [0040]. "The optimized configuration component may be transmitted to the client device in block 424 and received in block 426. The optimized configuration component may be installed in block 428 and executed with the executable code in block 430." [0118]; Fig. 4
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol, Bowman and Lee with Gounares's teachings because doing so would provide Tukol/Bowman/Lee's system with the ability to improve the performance of software products using an offline optimization mechanism, as suggested by Gounares [0013].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tukol, Bowman and Lee, and in view of US 20170131993 - hereinafter "Salameh", and in view of US 20190294718 A1 - hereinafter "Beringer".

With respect to claim 6, Tukol teaches,
wherein selecting the particular settings comprises analyzing the configuration file using natural language processing (NLP) techniques to match the plain English, - "As an example of an implementation of method S1200, the apply settings module 414 may load a configuration file and parse (NLP technique) the configuration file for a particular group of settings related to drivers or applications to be installed on the client device 102. The apply settings module 414 may be configured to determine if the configuration file specifies a new version of a driver or an application to be installed. The configuration comparison module 412 may be configured to compare the new version of the driver or the application to a previous version (identification information) of the driver or the application, respectively." (col. 19:26-31). Configuration file (Fig. 16).
Tukol does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Salameh.
For example, Salameh teaches:
wherein the configuration file includes a plurality of conditional rules of applicability, and wherein analyzing the configuration file using NLP techniques comprises: - "As described above, configuration file 500 may include truncated test entries in order to reduce the size of the configuration file. Various types of truncation may be used including, for example, ranges of values, wildcard entries, regular expressions, and the like." [0061]. "A regular expression (NLP technique) may include a sequence of characters (rules) that may be used to match test entry values." [0064]; Fig. 5
evaluating each of the plurality of conditional rules based on the identification information of the computer and an enumeration of applicability for the particular software; and - "At 435, server 130 may determine CGM application compatibility by comparing the data values received at 430 with one or more test entries (settings) in a configuration file. The test entries may correspond to different combinations of mobile devices and operating systems that have been previously tested with CGM application 208. As such, the test entries in the configuration file may identify which combinations of mobile devices and operating systems are compatible with CGM application 208." [0058]; Fig. 4. "A regular expression (NLP technique) may include a sequence of characters (rules) that may be used to match test entry values." [0064]; Fig. 5
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol, Bowman and Lee with Salameh's teachings because doing so would provide Tukol/Bowman/Lee's system with the ability to improve maintenance of configuration files by reducing their size, as suggested by Salameh [0059].
Tukol does not explicitly teach selecting the particular settings based on the evaluating.
However, in analogous art for regular expressions, Beringer teaches:
"The configuration files can include field identifiers for the data received by the data intake and query system 108 from the data source. Furthermore, the configuration files can include one or more field definitions or regex rules to extract field values corresponding to the field identifiers. For example, the data intake and query system 108 can include a configuration file that includes some or all of the field identifiers for data that the data intake and query system 108 has received from the data source Buttercup Games, as well as field definitions for extracting field values corresponding to the field identifiers found in data received from the data source Buttercup Games." [0534]


With respect to claim 7, Tukol teaches,
wherein the particular settings relate to particular software and specify one or more of: ...a version of the particular software. - "As an example of an implementation of method S1200, the apply settings module 414 may load a configuration file and parse the configuration file for a particular group of settings related to drivers or applications to be installed on the client device 102. The apply settings module 414 may be configured to determine if the configuration file specifies a new version of a driver or an application to be installed. The configuration comparison module 412 may be configured to compare the new version of the driver or the application to a previous version of the driver or the application, respectively." (col. 19:26-31)

With respect to claim 8, Salameh teaches,
wherein at least one conditional rule of the plurality of conditional rules specifies a value without a property name and wherein the evaluating comprises selecting a specific software package based on the value. - "A regular expression may include a sequence of characters (rules) that may be used to match test entry values. Regular expressions may use metacharacters to help delimit the search, as generally known in the art. Test entry 544, for example, may include a regular expression, .*, (value without a property name) in the device name field 520 and in the operating system (software package) version number field 530. Using 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tukol, Bowman, Lee, Salameh and Beringer, and in view of US 20170153882 A1 - hereinafter "Gopalakrishnan".

With respect to claim 9, Tukol does not explicitly teach,
wherein at least one conditional rule of the plurality of conditional rules specifies a property-value pair, and wherein the evaluating is based on analyzing the property-value pair to identify the property and the value, and wherein the evaluating of the at least one conditional rule is commutative.
However, in analogous art for software deployment, Gopalakrishnan teaches:
"Match type 690 specifies what kind of match is required..."REGEX" indicates that value 680 is a regular expression that is interpreted to match the value of the attribute value pair. For example, the first condition of the rule shown in FIG. 5B is met when the value of the msg parameter in the COOKIE header of the request message has a value that matches the regular expression "(?!/ [a-zA-Z][2]$/)" that matches 2 alpha characters." [0040]
In Fig. 5B, the two regular expressions (under "value") can be evaluated in any order (commutative) [0034].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol, Bowman, Lee, Salameh and Beringer with Gopalakrishnan's teachings because doing so would provide Tukol/Bowman/Lee/Salameh/.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tukol, Bowman and Lee, in view of US 20080244563 A1 - hereinafter "Sonkin", and in view of US 6066182 A - hereinafter "Wilde".

With respect to claim 11, Tukol does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Sonkin.
For example, Sonkin teaches:
wherein the particular software includes an operating system and one or more software applications, and wherein automatically configuring the computer comprises installing the operating system and the one or more software applications on the computer by performing installation tasks, - "In some instances, tasks may be added to a sequence file 502 and configuration file 504 that are not related to other tasks. For example, a sequence file 502 may define a sequence for installing an operating system and a suite of business applications." [0074]
the method further comprising: updating the installation tasks based on the update to the configuration file, wherein the updating comprises at least one of: ...adding an additional installation task. - "In some instances, tasks may be added to a sequence file 502 and configuration file 504 that are not related to other tasks. For example, a sequence file 502 may define a sequence for installing an operating system and a suite of business applications. An additional task 512 may be added with accompanying data 522 to add the installation task of a flight simulator game to the system. The additional task may be managed under a single setup manager along with the other components and applications on a device." [0074]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol, Bowman and Lee with Sonkin's teachings because doing so would provide Tukol/Bowman/Lee's system with the ability to make it easier to modify installation tasks, as suggested by Sonkin [0043].
Tukol does not explicitly teach the method further comprising: receiving an update to the configuration file while the operating system is being installed on the computer; 
However, in analogous art for software deployment, Wilde teaches:
"At this stage, as shown in FIGS. 4 and 8, the installation of the OS into the workstation CPU 38 is initiated by an OS setup program 68 located in workstation 36. In step 150 of FIG. 8, which shows the steps completed by OS setup program 68, OS setup program 68 reads the compressed OS files 70 from server 14 associated with the service selected by the CM-user, and in step 152, decompresses the OS files 70. As shown in step 154, the OS being installed then reads the updated answer 66 file from the workstation 36 which was stored there by the OS installation module 62 and, in step 156 installs using the parameters from the updated answer file 66." (col. 14:52-63)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol, Bowman, Lee and Sonkin with Wilde's teachings because doing so would provide Tukol/Bowman/Lee/Sonkin's system with improvements in the automated deployment of operating systems over a network, as suggested by Wilde (col. 3:31-32).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tukol, Bowman and Lee, in view of US 20080244563 A1 - hereinafter "Sonkin".

With respect to claim 12, Tukol does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Sonkin.
For example, Sonkin teaches:
wherein the particular software includes an operating system and one or more software applications, and wherein automatically configuring the computer comprises installing the operating system and the one or more software applications on the computer by performing one or more installation tasks, - "In some instances, tasks may be added to a sequence file 502 and configuration file 504 that are not related to other tasks. For example, a sequence file 502 may define a sequence for installing an operating system and a suite of business applications." [0074]
the method further comprising: receiving, via a user interface, user input to modify at least one of the one or more installation tasks; and in response to the user input, updating the installation tasks, wherein the updating comprises at least one of: ...adding an additional installation task. - "The interactive setup manager 102 may use a configuration file and execute the various tasks defined in the setup tasks 104. The interactive setup manager 102 may evaluate a version of a configuration file 116 and interact with the configuration file 116 with a user interface 118. After modifying the configuration file 116, the task 106 may be executed." [0036][0052]. "In some instances, tasks may be added to a sequence file 502 and configuration file 504 that are not related to other tasks. For example, a sequence file 502 may define a sequence for installing an operating system and a suite of business applications. An additional task 512 may be added with accompanying data 522 to add the installation task of a flight simulator game to the system. The additional task may be managed under a single setup manager along with the other components and applications on a device." [0074]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol, Bowman and Lee with Sonkin's teachings because doing so would provide Tukol/Bowman/Lee's system with the ability to make it easier to modify installation tasks, as suggested by Sonkin [0043].

Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tukol, Bowman and Lee, in view of US 20190243627 A1 - hereinafter "Balar".

With respect to claims 13 and 20, Tukol does not explicitly teach,
selecting one or more software packages from a package repository that correspond to the particular software that is identified based on the particular settings; retrieving the one or more software packages from the package repository; and installing the particular software on the computer using the one or more software packages.
However, in analogous art for software deployment, Balar teaches:
"One-touch API 712 may use the app installation package URL (setting) to obtain (at 725) the app installation package from app repository 717. App repository 717, as discussed herein, may represent a repository included in or associated with OAI system 310, or may represent external app repository 320, in varying embodiments. One-touch API 712 may verify (at 730) the app installation package using the checksum (provided via the push notification at 720). Once one-touch API 712 has verified the app installation package, one-touch API 712 may 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol, Bowman and Lee with Balar's teachings because doing so would provide Tukol/Bowman/Lee's system with the ability to simplify the software installation process, as suggested by Balar [0011-0013].

With respect to claim 14, Balar teaches,
prior to installing the particular software on the computer, verifying whether each of the one or more software packages is authentic, wherein the installing is performed only for the software packages that are authentic. - "Once one-touch API 712 has verified the app installation package, one-touch API 712 may install the app on user device 305. For instance, one-touch API 712 may have appropriate permissions to instruct an operating system and/or kernel of user device 305 to install the app." [0031]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tukol, Bowman and Lee, in view of US 20100333166 A1 - hereinafter "Herrod".

With respect to claim 16, Tukol does not explicitly teach,
detecting a configuration change on the computer, wherein the configuration change includes an update to software on the computer; and 
in response to detecting the configuration change, detecting a compliance violation based on a mismatch between the software on the computer with the particular settings; and
in response to detecting the compliance violation, updating the computer to modify the software on the computer based on the particular settings.
However, in analogous art for software deployment, Herrod teaches:
"The Settings Object 225 is an actual collection or group of device settings for a particular Settings Class 210, and defines a specific configuration of a selected Platform-related Subsystem or Application-related Subsystem of the device." [0078]
"As illustrated in FIG. 4B, the Settings Objects verification module 440 also receives the particular set of Settings Objects 225-1 . . . 225-n and regularly (e.g., periodically) queries the platform and application subsystems 450 of the device 120 to determine if they remain configured as required." [0114]
"If the configuration of a given subsystem on a device changes from what the intended configuration, this change can be detected by determining that the configuration previously applied via a Settings Object no longer matches the actual configuration of the subsystem. Detecting this type of "out of band" change can be of great interest from a diagnostic and forensic point of view, and also provides the potential to automatically reapply the Settings Object to repair and restore the desired configuration of that subsystem." [0116]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Tukol, Bowman and Lee with Herrod's teachings because doing so would provide Tukol/Bowman/Lee's system with the ability to "provide improved systems and methods for ensuring that all of the devices in an enterprise network remain in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192